Exhibit 10.1

MCBC holdings, inc.
2015 INCENTIVE AWARD PLAN

 

PERFORMANCE STOCK Unit AWARD Notice

 

MasterCraft Boat Holdings, Inc., a Delaware corporation (the “Company”),
pursuant to the MCBC Holdings, Inc. 2015 Incentive Award Plan, as amended from
time to time (the “Plan”), hereby grants to the holder listed below (“Grantee”)
the number of Performance Stock Units (the “PSUs”) set forth below.  The PSUs
are subject to the terms and conditions set forth in this Performance Stock Unit
Award Notice (the “Grant Notice”) and the Performance Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in the Grant Notice and
the Agreement.

 

Grantee:

 

Grant Date:

 

Performance Period:

Commencing July 1, 2020 and ending June 30, 2022

Target Number of PSUs:

 

By Grantee’s signature below, Grantee agrees to be bound by the terms and
conditions of the Plan, the Agreement and the Grant Notice.  Grantee has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan.  Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, the Grant Notice or the Agreement.  

 

Mastercraft Boat

HOLDINGS, INC.:

GRANTEE:

 

 

By:

 

 

By:

 

 

Print Name:

Timothy M. Oxley

Print Name:  

 

Title:

Chief Financial Officer

 

 

Address:

100 Cherokee Cove Drive

 

 

 

Vonore, TN 37885

 

 

 




WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

Exhibit A

PERFORMANCE STOCK UNIT AWARD AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Grantee the number of Performance Stock Units (“PSUs”) set forth
in the Grant Notice.  

Article I

GENERAL

 

Section 1.01Defined Terms.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice.

Section 1.02Incorporation of Terms of Plan.  The PSUs and any shares of Common
Stock (“Stock”) issued to Participant pursuant to this Agreement (“Shares”) are
subject to the terms and conditions set forth in this Agreement and the Plan,
which is incorporated herein by reference.  In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan shall control.

 

Article II

AWARD OF PERFORMANCE STOCK UNITS

 

Section 2.01Award of PSUs. The Company hereby grants to Grantee an Award for the
target number of PSUs (the “Target Award”) as set forth in the Grant Notice.
Each PSU represents the right to receive one share of Common Stock, subject to
the terms and conditions set forth in this Agreement and the Plan. The number of
PSUs that Grantee actually earns for the Performance Period will be based on the
level of Market Share, CSI and Dealer Inventory Turn achieved and the Relative
TSR Multiplier, as determined in accordance with Appendix I attached hereto.

Section 2.02Performance Goals.

(a)Subject to vesting pursuant to Section 2.03, the number of PSUs earned by
Grantee for the Performance Period will be determined at the end of the
Performance Period based on the level of Market Share, CSI and Dealer Inventory
Turn achieved and the Relative TSR Multiplier as set forth on Appendix I,
rounded to the nearest whole PSU. All determinations regarding the level of
Market Share, CSI and Dealer Inventory Turn achieved, the Composite Payout
Percentage, the Relative TSR Multiplier, the number of PSUs earned by Grantee,
and all other matters related to this Section 2.02 and Appendix I shall be made
by the Committee in its sole discretion.

(b)No later than seventy-five (75) days following the end of the Performance
Period, the Committee will review and certify in writing (i) the level of Market
Share, CSI and Dealer Inventory Turn achieved for the Performance Period, (ii)
the Composite Payout Percentage, (iii) the Relative TSR Multiplier for the
Performance Period, and (iv) subject to compliance with the requirements of
Section 2.03, the number of PSUs that Grantee has earned, if any.  Such
certification shall be final, conclusive and binding on Grantee, and on all
other persons, to the maximum extent permitted by law.

2

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything herein or in Appendix I, the maximum number of PSUs
that Grantee shall be entitled to earn pursuant to this Grant Notice and
Agreement shall not exceed the Target Award.  In addition, the number of PSUs
that Grantee may earn, as limited in accordance with the foregoing sentence,
shall be reduced (or further reduced, if applicable), but not below zero, by the
number of PSUs actually earned by Grantee pursuant to (i) any award of PSUs to
Grantee for the Performance Period commencing on July 1, 2018 and ending on June
30, 2021; and (ii) any award of PSUs to Grantee for the Performance Period
commencing on July 1, 2019 and ending on June 30, 2022.

Section 2.03Vesting of PSUs.

(a)The PSUs are subject to forfeiture until they vest. Except as otherwise
provided in Sections 2.03(b) or (c) below, the number of PSUs determined
pursuant to Section 2.02 will vest and become nonforfeitable on the last day of
the Performance Period, provided that Grantee remains continuously  employed
with the Company from the Grant Date through the last day of the Performance
Period (the “Vesting Date”).  Except as otherwise provided in Sections 2.03(b)
or (c) below, if Grantee has a Termination of Service for any reason at any time
before the Vesting Date, Grantee’s PSUs shall be automatically forfeited upon
such Termination of Service without consideration and the Company shall have no
further obligations to Grantee under this Agreement.  

(b)In the event Grantee incurs a Termination of Service as the result of
Grantee’s death or involuntary termination of employment by the Company or any
Subsidiary due to disability, Grantee will be deemed to have satisfied the
service vesting condition set forth in Section 2.03(a) as of the date of such
Termination of Service, and will be entitled to a payment of a pro rata portion
of the Target Award, calculated based on a fraction, the numerator of which is
the number of days from the Grant Date until the date of Grantee’s Termination
of Service, and the denominator of which is the total number of days from the
Grant Date until the end of the Performance Period.

(c)If there is a Change in Control during the Performance Period, and the
Company terminates Grantee’s employment (other than a termination for Cause),
then Grantee will be deemed to have satisfied the service vesting condition set
forth in Section 2.03(a) as of the date of such termination,  and will be
entitled to a payment of PSUs equal to the Target Award.

Section 2.04Payment of PSUs. Payment in respect of the PSUs earned for the
Performance Period shall be made in Shares which shall be issued to Grantee not
later than seventy-five (75) days following the Vesting Date, or following such
earlier date the PSUs become vested under Section 2.03(b) or (c). All
distributions shall be made by the Company in the form of whole Shares, and any
fractional share shall be distributed in cash in an amount equal to the value of
such fractional share determined based on the Fair Market Value as of the date
immediately preceding the date of such distribution.

Section 2.05Tax Withholding.  Notwithstanding any other provision of this
Agreement:

(a)The Company and its Subsidiaries have the authority to deduct or withhold, or
require Grantee to remit to the Company or the applicable Subsidiary, an amount
sufficient to satisfy any applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this
Agreement.  The Company and its Subsidiaries may withhold or Grantee may make
such payment in one or more of the forms specified below:

(i)by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

3

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

(ii)by the deduction of such amount from other compensation payable to Grantee;

(iii)with the consent of the Administrator, by requesting that the Company and
its Subsidiaries withhold a net number of vested shares of Stock otherwise
issuable pursuant to the PSUs having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

(iv)with the consent of the Administrator, by tendering to the Company vested
shares of Stock having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes;

(v)through the delivery of a notice that Grantee has placed a market sell order
with a broker acceptable to the Company with respect to shares of Stock then
issuable to Grantee pursuant to the PSUs, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company or
the Subsidiary with respect to which the withholding obligation arises in
satisfaction of such withholding taxes; provided that payment of such proceeds
is then made to the Company or the applicable Subsidiary at such time as may be
required by the Administrator, but in any event not later than the settlement of
such sale; or

(vi)in any combination of the foregoing.

(b)The Company shall not be obligated to deliver any certificate representing
shares of Stock issuable with respect to the PSUs to, or to cause any such
shares of Stock to be held in book-entry form by, Grantee or his or her legal
representative unless and until Grantee or his or her legal representative shall
have paid or otherwise satisfied in full the amount of all federal, state, local
and foreign taxes applicable with respect to the taxable income of Grantee
resulting from the vesting or settlement of the PSUs or any other taxable event
related to the PSUs.  Grantee is ultimately liable and responsible for all taxes
owed in connection with the PSUs, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the PSUs.  Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the PSUs or the subsequent
sale of Shares.  The Company and the Subsidiaries do not commit and are under no
obligation to structure the PSUs to reduce or eliminate Grantee’s tax liability.

Section 2.06Rights as Stockholder.  Neither Grantee nor any person claiming
under or through Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to Grantee (including through
electronic delivery to a brokerage account).  After such issuance, recordation
and delivery, Grantee will have all the rights of a stockholder of the Company
with respect to such Shares, including, without limitation, the right to receipt
of dividends and distributions on such Shares.

4

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

Article III

OTHER PROVISIONS

Section 3.01Administration.  The Administrator shall have the power to interpret
the Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules.  All actions taken and all interpretations and determinations made
by the Administrator will be final and binding upon Grantee, the Company and all
other interested persons.  To the extent allowable pursuant to Applicable Law,
no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

Section 3.02PSUs Not Transferable.  The PSUs may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the PSUs have been issued,
and all restrictions applicable to such Shares have lapsed.  No PSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Grantee or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding
sentence.  Notwithstanding the foregoing, with the consent of the Administrator,
the PSUs may be transferred to certain persons or entities related to Grantee,
including but not limited to members of Grantee’s family, charitable
institutions or trusts or other entities whose beneficiaries or beneficial
owners are members of Grantee’s family or to such other persons or entities as
may be expressly approved by the Administrator, pursuant to any such conditions
and procedures the Administrator may require.

Section 3.03Adjustments.  Grantee acknowledges that the PSUs and the Shares
subject to the PSUs are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan, including Section
14.2 of the Plan.

Section 3.04Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to Grantee
shall be addressed to Grantee at Grantee’s last address reflected on the
Company’s records.  By a notice given pursuant to this Section 3.04 either party
may hereafter designate a different address for notices to be given to that
party.  Any notice shall be deemed duly given when sent via email or when sent
by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

Section 3.05Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

Section 3.06Governing Law.   The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

Section 3.07Conformity to Securities Laws.  Grantee acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the PSUs are
granted, only in such a manner as to conform to Applicable Law.  To the extent
permitted by Applicable Law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to Applicable Law.

Section 3.08Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the PSUs in any material way without the prior
written consent of Grantee.

Section 3.09Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in Section 3.02 and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

Section 3.10Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Grantee is subject to Section
16 of the Exchange Act, the Plan, the PSUs, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

Section 3.11Not a Contract of Employment.  Nothing in this Agreement or in the
Plan shall confer upon Grantee any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Grantee at any time for any reason whatsoever, with or without cause, except to
the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Grantee.

Section 3.12Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Grantee with respect to the subject matter hereof.

6

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

Section 3.13Section 409A.  This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that this
Award (or any portion thereof) may be subject to Section 409A, the Administrator
shall have the right in its sole discretion (without any obligation to do so or
to indemnify Grantee or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

Section 3.14Agreement Severable.  In the event that any provision of the Grant
Notice or this Agreement is held invalid or unenforceable, such provision will
be severable from, and such invalidity or unenforceability will not be construed
to have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

Section 3.15Limitation on Grantee’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Grantee shall have only
the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the PSUs.

Section 3.16Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

7

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

APPENDIX I

 

The number of PSUs that Grantee earns for the Performance Period will be
determined by multiplying the Target Award by the product of (i) the Composite
Payout Percentage (as determined in Section A below) and (ii) the Relative TSR
Multiplier (as determined in Section B below).  Notwithstanding the foregoing,
the number of PSUs that Grantee may actually earn hereunder shall be limited
pursuant to Section 2.02(c) of the Agreement.

 

A.

Composite Payout Percentage

For purposes of this Section A, the following definitions and rules apply:

 

•

“Composite Payout Percentage” means the sum of (i) one third of the Total Market
Share Percentage; (ii) one third of the Total CSI Percentage; and (iii) one
third of the Total Dealer Turn Percentage.  

 

•

“Market Share” means the market share attained, expressed as a percentage and
determined as of the last day of the Performance Period, as reasonably
determined by the Committee or its delegate using a consistent methodology, by
each of the MasterCraft, NauticStar and Crest segments.  

 

•

“CSI” means the customer satisfaction index attained, expressed as a percentage
and determined as of the last day of the Performance Period, as reasonably
determined by the Committee or its delegate using a consistent methodology, by
each of the MasterCraft, NauticStar and Crest segments.

 

•

“Dealer Inventory Turn” means the average turnover in dealer inventory for the
two fiscal years of the Company ending June 30, 2021 and June 30, 2022 based on
the trailing twelve month retail units sold divided by current inventory units,
as reasonably determined by the Committee or its delegate using a consistent
methodology, for each of the MasterCraft, NauticStar and Crest segments.  

 

•

The “MasterCraft Market Share Percentage,” the “NauticStar Market Share
Percentage” and the “Crest Market Share Percentage” shall be determined in
accordance with the following table:

 

MasterCraft

 

 

 

Minimum

 

 

Target

 

 

Maximum

 

Market Share

 

21.6%

 

 

21.9%

 

 

22.2%

 

MasterCraft Market

 

50.0%

 

 

100.0%

 

 

150.0%

 

Share Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

NauticStar

 

 

 

Minimum

 

 

Target

 

 

Maximum

 

Market Share

 

6.1%

 

 

6.3%

 

 

6.5%

 

NauticStar Market

 

50.0%

 

 

100.0%

 

 

150.0%

 

Share Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

8

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

Crest

 

 

 

Minimum

 

 

Target

 

 

Maximum

 

Market Share

 

4.0%

 

 

4.3%

 

 

4.6%

 

Crest Market Share

 

50.0%

 

 

100.0%

 

 

150.0%

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

If the Market Share falls between the minimum and target figures for a segment,
or between the target and maximum figures for the segment, the MasterCraft
Market Share Percentage, the NauticStar Market Share Percentage or the Crest
Market Share Percentage, as applicable, shall be determined by the Committee by
mathematical interpolation on a straight line basis.  If the Market Share falls
below the minimum figure, the MasterCraft Market Share Percentage, the
NauticStar Market Share Percentage or the Crest Market Share Percentage, as
applicable, shall be zero.  If the Market Share falls above the maximum figure,
the MasterCraft Market Share Percentage, the NauticStar Market Share Percentage
or the Crest Market Share Percentage, as applicable, shall be 150%.

 

•

The “MasterCraft CSI Percentage,” the “NauticStar CSI Percentage” and the “Crest
CSI Percentage” shall be determined in accordance with the following table:

 

MasterCraft

 

 

 

Minimum

 

 

Target

 

 

Maximum

 

CSI

 

93.5%

 

 

95.5%

 

 

97.5%

 

MasterCraft CSI

 

50.0%

 

 

100.0%

 

 

150.0%

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

NauticStar

 

 

 

Minimum

 

 

Target

 

 

Maximum

 

CSI

 

90.5%

 

 

92.5%

 

 

94.5%

 

NauticStar CSI

 

50.0%

 

 

100.0%

 

 

150.0%

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

Crest

 

 

 

Minimum

 

 

Target

 

 

Maximum

 

CSI

 

91.5%

 

 

93.5%

 

 

95.5%

 

Crest CSI Percentage

 

50.0%

 

 

100.0%

 

 

150.0%

 

 

9

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

If the CSI falls between the minimum and target figures for a segment, or
between the target and maximum figures for the segment, the MasterCraft CSI
Percentage, the NauticStar CSI Percentage or the Crest CSI Percentage, as
applicable, shall be determined by the Committee by mathematical interpolation
on a straight line basis.  If the CSI falls below the minimum figure, the
MasterCraft CSI Percentage, the NauticStar CSI Percentage or the Crest CSI
Percentage, as applicable, shall be zero.  If the CSI falls above the maximum
figure, the MasterCraft CSI Percentage, the NauticStar CSI Percentage or the
Crest CSI Percentage, as applicable, shall be 150%.

 

 

•

The “MasterCraft Dealer Turn Percentage,” the “NauticStar Dealer Turn
Percentage” and the “Crest Dealer Turn Percentage” shall be determined in
accordance with the following table:

 

MasterCraft

 

 

 

Minimum

 

 

Target

 

 

Maximum

 

Dealer Inventory Turn

 

1.70X

 

 

2.00X

 

 

2.30X

 

MasterCraft Dealer Turn

 

50.0%

 

 

100.0%

 

 

150.0%

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

NauticStar

 

 

 

Minimum

 

 

Target

 

 

Maximum

 

Dealer Inventory Turn

 

1.90X

 

 

2.20X

 

 

2.50X

 

NauticStar Dealer Turn

 

50.0%

 

 

100.0%

 

 

150.0%

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

Crest

 

 

 

Minimum

 

 

Target

 

 

Maximum

 

Dealer Inventory Turn

 

1.60X

 

 

1.90X

 

 

2.20X

 

Crest Dealer Turn

 

50.0%

 

 

100.0%

 

 

150.0%

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

If the Dealer Inventory Turn falls between the minimum and target figures for a
segment, or between the target and maximum figures for the segment, the
MasterCraft Dealer Turn Percentage, the NauticStar Dealer Turn Percentage or the
Crest Dealer Turn Percentage, as applicable, shall be determined by the
Committee by mathematical interpolation on a straight line basis.  If the Dealer
Inventory Turn falls below the minimum figure, the MasterCraft Dealer Turn
Percentage, the NauticStar Dealer Turn Percentage or the Crest Dealer Turn
Percentage, as applicable, shall be zero.  If the Dealer Inventory Turn falls
above the maximum figure, the MasterCraft Dealer Turn Percentage, the NauticStar
Dealer Turn Percentage or the Crest Dealer Turn Percentage, as applicable, shall
be 150%.

 

•

“Total Market Share Percentage” means the weighted average of the MasterCraft
Market Share Percentage, the NauticStar Market Share Percentage and the Crest
Market Share Percentage, determined by according the Company’s segments the
following weightings:  (i) MasterCraft: 80%; (ii) NauticStar: 10%; and (iii)
Crest: 10%.

10

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

 

•

“Total CSI Percentage” means the weighted average of the MasterCraft CSI
Percentage, the NauticStar CSI Percentage and the Crest CSI Percentage,
determined by according the Company’s segments the following weightings:  (i)
MasterCraft: 80%: (ii) NauticStar: 10%; and (iii) Crest: 10%.

 

•

“Total Dealer Turn Percentage” means the weighted average of the MasterCraft
Dealer Turn Percentage, the NauticStar Dealer Turn Percentage and the Crest
Dealer Turn Percentage, determined by according the Company’s segments the
following weightings:  (i) MasterCraft: 80%; (ii) NauticStar: 10%; and (iii)
Crest: 10%.

 

 

B.

Relative TSR Multiplier

 

•

If TSR is equal to or less than the 25th percentile when compared to the total
shareholder return for the Performance Period of the Performance Comparison
Group, the Relative TSR Multiplier percentage is negative 20%, (i.e., -20%).

 

•

If TSR is equal to the 50th percentile when compared to the total shareholder
return for the Performance Period of the Performance Comparison Group, the
Relative TSR Multiplier percentage is 0%.

 

•

If TSR is equal to or greater than the 75th percentile when compared to the
total shareholder return for the Performance Period of the Performance
Comparison Group, the Relative TSR Multiplier percentage is 20%.

 

•

If the TSR falls between the 25th and 50th percentile, or between the 50th  and
75th percentile, the actual Relative TSR Multiplier shall be mathematically
interpolated on a straight line basis by the Committee.

For purposes of this Section (b), the following definitions and rules apply:

 

•

“Performance Comparison Group” means all the companies represented in the
Russell 2000 Index at the beginning and the end of a Performance Period.

 

•

“TSR” means the total shareholder return on a share of Common Stock of the
Company for the Performance Period, as reasonably determined by the Committee or
its delegate using a consistent methodology.  Dividends, if any, will be treated
as though reinvested in Common Stock of the Company. In general, TSR shall be
measured using the 20-day averaging period at the beginning and end of the
Performance Period.

 

•

“Relative TSR Level” means the percentile raking of the TSR of the Company as
compared to total shareholder return of the Performance Comparison Group.

 

•

The total shareholder return of the Performance Comparison Group shall be
reasonably determined by the Committee or its delegate using a consistent
methodology.  In general, such  total shareholder return shall be measured using
the 20-day averaging period at the beginning and end of the Performance Period.

11

WORKAMER\37292281.v3

--------------------------------------------------------------------------------

 

 

•

In the event the Company’s TSR for the Performance Period is negative, but still
greater than the 50th percentile Relative TSR Level, then no positive Relative
TSR Multiplier will be applied.  

 

Relative TSR Level

Relative TSR Multiplier

25th percentile or less

-20%

50th percentile

0%

75th percentile or greater

20%

 

12

WORKAMER\37292281.v3